Title: From George Washington to Colonel Ezekiel Cheever, 7 July 1777
From: Washington, George
To: Cheever, Ezekiel



sir.
Morris Town July 7th 1777

Application having been made to me by Governor Trumbull for Liberty to draw a Quantity of Arms out of the Magazine at springfield for the Militia of that state in case it should be invaded, I have complied with his request upon the following Conditions which you will please observe. That should the state be actually invaded, & a sufficiency of Arms remains in the Magazine after complying with the Orders which you will receive from me in a short time under these Circumstances you are to furnish him with a thousand stand, which are only to be consider’d as a Loan & to be replac’d as soon as the Situation of things will permitt. I am &c.

G.W.

